                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


STERLING D. BROWN,

                              Plaintiff,

v.                                                                 Case No. 18-CV-922

CITY OF MILWAUKEE, et al.,

                              Defendants.


          NOTICE OF SUBSTITUTION OF COUNSEL FOR DEFENDANTS
______________________________________________________________________________

         PLEASE TAKE NOTICE that Susan E. Lappen, Assistant City Attorney, hereby

substitutes for Assistant City Attorneys Naomi E. Gehling and Elleny B. Christopoulous.

Attorneys Gehling and Christopoulous will no longer be attorneys of record in the above-

captioned case, and their names may be removed from the court’s efiling distribution list.

         Dated at Milwaukee, Wisconsin this 18th day of September, 2020.

                                                    TEARMAN SPENCER
                                                    Milwaukee City Attorney

                                                    s/Susan E. Lappen______________
                                                    Susan E. Lappen
                                                    Assistant City Attorney
                                                    State Bar No. 01003567
                                                    Attorneys for Defendants
P.O. ADDRESS:
200 East Wells Street
Milwaukee, WI 53202
(414) 286-2601
Fax: (414) 286-8550
E-Mail: slappe@milwaukee.gov

1032-2018-1356/270798




             Case 2:18-cv-00922-PP Filed 09/18/20 Page 1 of 1 Document 72
